DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment of Claim 1 with respect to claim elements invoking 112(f) interpretation and corresponding rejections under 35 USC 112(a) and 112(b) have been fully considered and are sufficient to avoid 112(f) interpretation and overcome the rejections.  However, the corrector remains in Claim 7, so the 112(f) interpretation of the corrector and rejections under 35 USC 112(a) and 112(b) remain for Claim 7 (see below). 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda et al as modified by Matsuda.
With respect to applicant’s argument that Matsuda alone does not teach using the detected rotation angle of other joints to determine a torque not along the axis line for a joint, examiner agrees. However, now relying on Ikeda as the primary reference, Ikeda and Matsuda in combination do teach the claimed subject matter. Ikeda in par. 0047 teaches determining interference torque on each shaft due to the movement of other shafts, and the calculation of interference torque on the first shaft is calculated based on the acceleration of each other shaft on the robot. Ikeda fails to explicitly teach that the acceleration of each shaft comes from detected position angle data from 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: corrector in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, due to the 112b rejections (see below), these terms cannot be interpreted under 112f because there is no supporting structure present in the specification. The use of the generic terms estimator and corrector, like unit, do not convey any structure that is well known in the art, and the specification is lacking a clear explanation of the structure that performs the claimed function for these claim elements. Examiner recommends to amend the claims to make clear that a controller, or other equivalent hardware is executing functional software modules that perform the functions corrector if applicant would like to avoid 112(f) interpretation, as appears to be the case based on par. 0037 of the specification, but is not definitively laid out.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations corrector in claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For examining purposes, corrector will be interpreted as functional software modules implemented by a processor or equivalents, and each art citation to these elements below is interpreted as such. There is also no antecedent basis for “the corrector” in claim 7 in parent claim 1. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the specification lacks structure that is clearly linked to the
limitations interpreted under 112(f). The control unit is disclosed to include a CPU in par. 0026 or 0037 and also including various units, but it is not clearly linked to perform the corrector. Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ikeda et al (US 20120065781; hereinafter referred to as Ikeda) in view of Matsuda et al (US 20180021094; hereinafter referred to as Matsuda).
Regarding Claim 1, Ikeda teaches a robot (see at least arm unit in Fig. 1) comprising: 
a plurality of joints, each joint being configured to rotate about an axis line (see at least shafts E2a-E5a in par. 0016-0018 and Fig. 1, note shafts of Ikeda are referring to joint drive shafts, which from Fig. 1 are clearly joints); 
a robot constitution component extending between at least two joints (see at least arm sections E3-E7 in par. 0016-0018 and Fig. 1)
a torque sensor configured to detect torque about the axis line of a target joint (see at least “The torque signal (detection value) Tf outputted from the current amplifier 3” in par. 0029, the current amplifier is interpreted as a torque sensor as it clearly is 
an encoder configured to detect information related to a rotation angle of each joint about the axis line, of all or part of the plurality of joints, the part of the plurality of joints including the target joint and at least one joint other than the target joint; (see at least position detectors 13 detecting the rotation position of each shaft in par. 0021-0022 interpreted as encoders);
a processor comprising hardware (see at least robot controller 9 with nonvolatile storage storing action program for the robot in par. 0032), the processor being configured to:
the torque including a torque acting around the axis line of the target joint by inertia force of the robot constitution component which occurs due to a movement of the robot (see at least coupling inertia of each shaft and shaft acceleration in calculation of interference torque on first shaft in par. 0047) and a weight of the robot constitution component (see at least interference torque due to weight of shafts calculated in par. 0047-0056)
estimate a change amount of the torque detected by the torque sensor due to a load other than the torque about the axis line of the target joint based on the detected acceleration of all or part of the plurality of joints (see at least calculation of interference torque to first shaft based on coupling inertia and acceleration of each other shaft in par. 0047, the acceleration of the shafts that are orthogonal to the first shaft are interpreted to create a load other than torque about the axis line. Note examiner acknowledges that Ikeda does not disclose how it determines the acceleration of each 
the load including a load acting on the target joint by the inertia force and the weight of the robot constitution component (see at least interference force/torque due to inertia of other shafts and torque due to weight of shafts calculated in par. 0047-0056)
correct the torque detected by the torque sensor by using the estimated change amount to calculate the torque about the axis line of the target joint (see at least “the torque of the gravity compensating amount and the torque generated by the other shaft interference force have to be firstly removed from the data of the torque signal” in par. 0045 and calculation details in par. 0046-0055)
Ikeda fails to explicitly teach the following, but Matsuda does teach: 
Matsuda also teaches determining the acceleration of each joint based on the detected information of all or part of the plurality of joints (see at least angle detected by the encoder at each joint used to determine rotational angular acceleration in par. 0089)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda angular acceleration of each joint is determined based on joint angles measured by encoders, in order to arrive at estimating a change amount of the torque detected by the torque sensor due to a load other than the torque about the axis line of the target joint based on acceleration at each joint determined from detected joint angles of all or part of the plurality of joints. The motivation to incorporate the teachings of Matsuda would be to reduce modeling errors through direct measurement and compensation of disturbances (see par. 0157) 

Regarding Claim 2, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches wherein the detected information is a rotation angle of each joint about the axis line (see at least position detectors 13 detecting the rotation position of each shaft in par. 0021-0022 interpreted as encoders).
 	Regarding Claim 3, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda fails to explicitly teach that the detected acceleration of each shaft is determined from the encoders, but Matsuda does teach wherein the detected information is an angle speed or angle acceleration of each joint about the axis line (see at least “Information on a rotation angle, a rotation angular velocity, a rotation angular acceleration, and the like of the joint units 421a to 421h can be obtained based on the number of rotations of the input shaft detected by the encoder 427” in par. 0089).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda angular acceleration of each joint is determined based on joint angles measured by encoders. The motivation to incorporate the teachings of Matsuda would be to reduce modeling errors through direct measurement and compensation of disturbances (see par. 0157) 

Regarding Claim 4, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches further comprising a robot constitution component extending between at least two joints from the plurality of joints (see at least arm sections E3-E7 in par. 0016-0018 and Fig. 1). 
wherein the detected information is a load on each joint (see at least “interference torque” in par. 0047), wherein the load is calculated from at least one of a rotation angle, angle speed, or angle acceleration of each joint about the axis line (see at least acceleration of each shaft in par. 0047 equations ), and a physical parameter of the robot constitution component (see at least coupling inertia of each shaft in par. 0047 equations interpreted as a physical parameter of the shafts).
Regarding Claim 5, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches wherein the load other than the torque about the axis line of the target joint is a torque about an orthogonal axis line disposed in a plane orthogonal to the axis line of the target joint (see at least calculation of interference torque on first shaft in par. 0047, the interference torque from movement on second and third shafts E2a and E3a are interpreted to cause torque about an orthogonal axis line disposed in a plane orthogonal to the axis line of the first shaft, note the first shaft is between the fixed base E1 and rotation base E2 (see par. 0047) that rotates around an axis line vertically up and down in the figure)

Regarding Claim 6, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches the robot according to claim 1 (see Claim 1 analysis), wherein the load other than the torque about the axis line of the target joint is at least one of a tensile or compressive load acting in a direction along the axis line of the target joint (see at least gravitational compensation due to weight of .

Regarding Claim 7, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda teaches wherein the corrector corrects the torque detected by the torque sensor (see at least torque data corrector 33 in par. 0039 and Fig. 3) 
Ikeda fails to explicitly teach storing a relationship between detected torque and joint angle in advance, but Matsuda teaches wherein the corrector corrects the torque based on a relation between the torque detected by the torque sensor and the information of the target joint detected by the encoder when the target joint is rotated about the axis line of the target joint, the relation being stored in memory in advance (see at least disturbance estimating unit calculating the disturbance estimation torque value based on the model of the joint unit with inputs of detected external torque and detected rotation angle of the joint unit in par. 0211, see also model stored in storage unit in par. 0199, the model is interpreted as a relation between the torque detected by the torque sensor and encoder information)
Given that Ikeda teaches correction of the torque detected by the torque sensor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda wherein a model stored in advance is used to determine the disturbance torque based on detected torque and encoder information, in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al (US 20190275674) discloses a method for controlling a robot that includes calculating the gravitational torque on one shaft based on the positions of multiple joints
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664